DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 4, 7, 11 to 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamatianos et al. (USPAP 2020/0081771).
Claim 1:
Kalamatianos substantially teaches the claimed invention.  Kalamatianos teaches a method and a computing device for providing bit error protection in a cache, the computing device (100) comprising: a memory (104) that includes a non-volatile random-access memory for storing data and instructions (see par. 0026).  Kalamatianos discloses core (102) comprising a cache memory of a L1 cache and L2 cache and the cache memory storing a copy of the data.  
Kalamatianos further teaches that the L1 cache (“fast response cache FRC”) is the smallest and fastest to access (see par. 0027).  Kalamatianos teaches that some of the cache in the cache memory have a write back configuration (“write cache WC”) that comprises a data array (202) for storing data (see par. 0028 and 0033). 
Kalamatianos discloses that the cache includes other types of memory array used for storing copies of data in the cache, which reads on “a write cache (WC) comprising NVM cells configured to provide storage of second data prior to transfer to the main memory (see par. 0033).   Kalamatianos discloses a cache controller (210) performing various functions  such as selecting an error protection and detecting errors in the cache using a single error correcting/double error detecting (SECDED) code (“ECC1” ) and a parity code (“ECC2”) (see par.  0050 et seq).  
Kalamatianos does not specifically teach that “the first type of error correction code (ECC1) is applied to the first data in the FRC and a different, second type of error correction encoding (ECC2) to the second data in the WC;” however, this teaching is obvious to the teachings of Kalamatianos because Kalamatianos discloses a method and apparatus for protecting data bits stored in a cache utilizes different types of error correction codes for detecting and correcting bit errors and providing error protection for stored data bits.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Kalamatianos would have comprise the steps of: “a controller configured to apply the first type of error correction code (ECC1) is applied to the first data in the FRC and a different, second type of error correction encoding (ECC2) to the second data in the WC” because Kalamatianos teaches that protecting data bits stored in cache memories comprising an error protection cache storing different types of ECC codes and utilizing the different types of ECC to detect and correct the bit errors of the cache memories.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to protect cache from bit errors with low protection overhead by utilizing different types of error correction codes as taught by Kalamatianos (see par. 0023). 
As per claim 3, Kalamatianos discloses that the cache memory is in a hierarchy system with the L1 cache being the highest in the system and when modify data is written from a core to the write back cache, it is not immediately written to the next lower cache and/or the main memory (see par. 0027).
As per claim 4, Kalamatianos discloses that the cache controller stores corresponding error protection information and performs evicting (“jettisons”) of the data and the error protection stored during an error detection/correction process (see par. 0053).
As per claim 7, Kalamatianos teaches that the cache memory comprises cache lines of N bytes, storing a number of bits per design (see par.  0034 and 0043).
As per claims 11 to 13, Kalamatianos teaches that the hierarchy cache memory may comprise other types of memory system for storing copies of data and may have any form that is known in the art (see par. 0027 and 0033).
As per claim 15, Kalamatianos teaches that a tag array, store entries for addresses that uniquely identifies an address for the data stored in the data array of the cache and the data is transferred from the cache to the main memory (see par.  0028 and 0035).

Allowable Subject Matter
Claims 2, 5 to 6, 8 to 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 to 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claims is the inclusion of the novel limitation of subsequently transferring the set of write data from the FRC to the MM and applying a different, second type of error correction encoding that is not found in the prior art made of record. Specifically, the prior art made of record, fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “subsequently transferring the set of write data from the FRC to the MM and applying a different, second type of error correction encoding (ECC2) in the form of ECC2 code words written with the set of write data to the MM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Udipi et al. 	(USPAP 2015/0082122) discloses a memory system comprising a local error detection and global error correction information for errors detected in a cache line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112